In The
                                   Court of Appeals
                          Seventh District of Texas at Amarillo

                                          No. 07-20-00052-CR


                                CARLOS ROBERSON, APPELLANT

                                                   V.

                                THE STATE OF TEXAS, APPELLEE

                          On Appeal from the County Criminal Court No. 5
                                       Denton County, Texas1
                  Trial Court No. F18-1817-158, Honorable Coby Waddill, Presiding

                                           March 12, 2020

                        ORDER OF ABATEMENT AND REMAND
                         Before QUINN, C.J., and PIRTLE and PARKER, JJ.


        Appellant, Carlos Roberson, appeals his conviction for felony driving while

intoxicated2 and sentence to eight years’ confinement. Now pending before the Court is

the Motion to Withdraw and Request for Court-Appointed Attorney filed by appellant’s

retained counsel, Mr. Rick Cohen. In the motion, counsel states that he was only retained

as trial counsel and that appellant is unable to afford appellate counsel. Pursuant to Rule


        1 Pursuant to the Texas Supreme Court’s docket equalization efforts, this case was transferred to
this Court from the Second Court of Appeals. See TEX. GOV’T CODE ANN. § 73.001 (West 2013).

        2   TEX. PENAL CODE ANN. §§ 49.04, 49.09(b)(2) (West Supp. 2019).
of Appellate Procedure 6.5, counsel’s motion to withdraw is granted and he is relieved as

appellant’s attorney of record.


       Because appellant may be indigent and entitled to appointed counsel, we abate

the appeal and remand the cause to the trial court for further proceedings. See TEX. CODE

CRIM. PROC. ANN. art. 1.051(d)(1) (West Supp. 2019). Upon remand, the trial court shall

utilize whatever means it finds necessary to determine the following:


       (1)    whether appellant still desires to prosecute the appeal;

       (2)    whether appellant is indigent and entitled to the appointment of
              appellate counsel; and

       (3)    whether appellant is entitled to have the clerk’s record and reporter’s
              record furnished without charge.

       If it is determined that appellant wants to proceed with the appeal, is indigent, and

is entitled to appointed counsel, the trial court shall appoint appellate counsel. The name,

address, email address, telephone number, and State Bar of Texas identification number

of appointed counsel shall be provided to the Clerk of this Court. The trial court shall

execute findings of fact, conclusions of law, and any necessary orders addressing the

foregoing subjects. The trial court shall also cause to be developed a clerk’s record

containing the findings of fact, conclusions of law, and any necessary orders, and a

reporter’s record transcribing the evidence and argument presented at any hearing held.

The hearing record shall be filed with the Clerk of this Court on or before April 13, 2020.


       It is so ordered.

                                                        Per Curiam

Do not publish.


                                             2